Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-8, 11, 12, 16, 17 and 19-24 are currently pending
Claims 2-8, 11, 12, 16 and 17 have been amended.
New claims 19-24 have been added.
Claims 1, 9, 10, 13-15 and 18 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 12, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennetti (newly cited by examiner 6,177,883).
Regarding claim 19, Jennetti teaches a utility cover (14 and 42) for covering a utility structure housing an antenna (10), the utility cover comprising:
a base portion (64) made at least partially from a first material (Col 7 lines 25-30) and configured to be placed on and fit at least partially in the utility structure (shown in Fig 2); 

a plate (50) permanently attached to the insulating ring so that the insulating ring is between the plate and the base portion (Fig 2), the plate being made partially from a third material (Col 6 line 62) and having an outer length and thickness that provides a frequency adjustment relative to the antenna (dimensions of metal portion are a function of the frequency see Col 6 lines 62 through Col 7 line 1) such that the plate acts as a tuning plate that tunes the frequency response of a transmission system formed by the plate and the antenna when the base portion is placed on and fit at least partially in the utility structure (matching elements Col 7 lines 9-34);
wherein the second material electrically isolates the base portion from the plate (isolation by dielectric layer 62 shown in Fig 2).

Regarding claim 2, Jennetti teaches the utility cover of claim 19, wherein the first material and the third material are electrically conductive materials (Col 7 lines 11-15 necessary for grounding, Brass Col 6 lines 47-79).

Regarding claim 20, Jennetti teaches a utility cover assembly (14 and 42, Fig 1) for covering a utility structure housing an antenna (10 Fig 1), the utility cover assembly comprising:
a base portion (64) made from a metallic material (Col 7 lines 11-15 necessary for grounding) and configured to be placed on and fit at least partially in the utility structure (Fig 2);
an insulating ring (62) attached to an interior wall of the base portion (Fig 2) the insulating ring is made from an electrically non-conductive material (dielectric Col 6 lines 65-66); and
a plate (50) positioned within the insulating ring (Fig 2) so that the insulating ring is between the plate and the base portion to electrically isolate the plate from the base portion (isolation by dielectric 

Regarding claim 12, Jennetti teaches a utility cover assembly of claim 20, wherein the metallic material comprises an electrically conductive material (Col 7 lines 11-15 necessary for grounding).

Regarding claim 21 Jennetti teaches a utility cover assembly (14 and 42, Fig 1) for covering a utility structure housing an antenna (10), the utility cover assembly comprising:
a base portion (62) made from an electrically non-conductive material (dielectric Col 6 lines 65-66) and configured to be placed on and fit at least partially in the utility structure (Fig 2); and
a plate (50) positioned within the base portion (Fig 2), the plate being made from an electrically conductive material (Brass Col 6 lines 47-79) and having an outer length and thickness that provides a frequency adjustment relative to the antenna (dimensions of metal portion are a function of the frequency see Col 6 lines 62 through Col 7 line 1) such that the plate tunes the frequency response of a transmission system formed by the plate and the antenna when the base portion is placed on and fit at least partially in the utility structure (matching elements Col 7 lines 9-34).

Regarding claim 22, Jennetti teaches a utility cover assembly of claim 21, including wherein the plate is permanently attached to the base portion (Fig 2).



Claim(s) 5, 6 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazar (newly cited by examiner 6,300,907).
Regarding claim 19, Lazar teaches a utility cover (10) for covering a utility structure housing an antenna (Col 1 lines 67-60), the utility cover comprising:
a base portion (12-17) made at least partially from a first material (Col 2 line 52) and configured to be placed on and fit at least partially in the utility structure (Col 2 lines 55-57); 
an insulating ring (22) permanently attached to an interior wall of the base portion (shown in Fig 2), the insulating ring being made from a second material (Col 2 line 63 through Col 3 line 4 where 22 is part of 11 and therefore is made of the same material);
a plate (50) permanently attached to the insulating ring so that the insulating ring is between the plate and the base portion (Fig 2), the plate being made partially from a third material (Col 2 line 47) and having an outer length and thickness that provides a frequency adjustment relative to the antenna (Col 4 lines 10-24) such that the plate acts as a tuning plate that tunes the frequency response of a transmission system formed by the plate and the antenna when the base portion is placed on and fit at least partially in the utility structure (Col 4 lines 10-24);
wherein the second material electrically isolates the base portion from the plate (Col 2 line 52 and Fig 2).

Regarding claim 5, Lazar teaches the utility cover of claim 19 wherein the base unit and the insulating ring are formed from an electrically non-conductive material (Col 2 lines 51-52).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennetti.
Regarding claim 4, Jennetti teaches the utility cover of claim 2, but does not explicitly teach wherein the first material and the third material are same electrically conductive materials. 
Jennetti does however teach the benefits of Brass having good electrical and durability properties (Col 6 lines 47-50) when used for the plate.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to also use Brass for the base in order to improve the electrical and durability properties as suggested by Jennetti (Col 6 lines 47-50) resulting in more accurate transmission and longer lifespan. 

Regarding claim 7, Jennetti teaches the utility cover of claim 19, wherein the third material is selected from a group consisting of cast iron, steel, aluminum, brass, bronze and copper (Col 6 lines 47-50), but does not explicitly teach the makeup of the first material.
Jennetti does however teach the benefits of Brass having good electrical and durability properties (Col 6 lines 47-50) when used for the third material.


Regarding claim 11, Jennetti teaches the utility cover of claim 20, but does not teach wherein the base portion and the plate are made from a same material.
Jennetti does however teach the benefits of Brass having good electrical and durability properties (Col 6 lines 47-50) when used for the plate.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to also use Brass for the base in order to improve the electrical and durability properties as suggested by Jennetti (Col 6 lines 47-50) resulting in more accurate transmission and longer lifespan. 

Regarding claim 16, Jennetti teaches the utility cover of claim 20 including wherein the plate is made from a material selected from a group consisting of cast iron, steel, aluminum, brass, bronze and copper (Col 6 lines 47-50), but does not explicitly teach the makeup of the first material.
Jennetti does however teach the benefits of Brass having good electrical and durability properties (Col 6 lines 47-50) when used for the plate.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to also use Brass for the base in order to improve the electrical and durability properties as suggested by Jennetti (Col 6 lines 47-50) resulting in more accurate transmission and longer lifespan. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennetti in view of Lazar.

Lazar however teaches a similar utility cover (Fig 2) including the use of copper in forming antenna conductors (Col 3 lines 12-15).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to form the ground plane of Jennetti out of the copper of Lazar for the increased conductivity thereby improving the electrical characteristics of the antenna system. 

Claims 8, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennetti in view of Wander (newly cited by examiner 2015/0197913).
Regarding claims 8, 17 and 24, Jannetti teaches the utility covers of claims 19, 20 and 21 respectively, but does not explicitly teach wherein the second material is selected from a group consisting of polymer concrete, fiberglass reinforced polymer, polyethylene, concrete, vulcanized rubber, polycarbonate, polyolefin and polypropylene copolymer.
Wander however teaches a similar system including wherein the use of a material selected from a group consisting of polymer concrete, fiberglass reinforced polymer, polyethylene, concrete, vulcanized rubber, polycarbonate, polyolefin and polypropylene copolymer (see [0019]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the utility cover of Jannetti to include the use of materials as suggested by Wander in order to improve durability while maintaining electrical insulation while being non-conductive and supportive as suggested by Wander (see [0019]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867